Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,994,251 in view of Stiles et al PGPUBS Document US 2014/0311416 (Stiles) and Rodriguez PGPUBS Document US 2015/0048032. The instant claims and claims of ‘251, in particular claims 5-9, commonly recite providing of an apparatus and a method for controlling a concentration of dissolved oxygen in water in a volume of water, comprising submerging of a device for dissolving oxygen into the water, sucking a main water stream into a housing of the device, injecting oxygen by the device with an adjustable flow rate into such water stream, measuring current concentration of oxygen dissolved in the stream with an oxygen probe arranged or integrated into the housing, and controlling the flow rate of injected oxygen based on measured concentration.
The instant claims differ from the claims of patent ‘032 by requiring transmitting the current concentration of dissolved oxygen to a hand-held device of an operator.

Rodriguez teaches an apparatus for controlling chemical properties of a body of water are communicated with an external control module, including a hand-held operator interface such as a smart phone or other smart device [0026-0028, 0040-0048, 0056-0062]. 
  It would have been obvious to one of ordinary skill in the art of automated water treatment, to have augmented the method described by the claims of patent ‘251, by such transmitting the current concentration of dissolved oxygen to a hand-held device of an operator, as taught by Stiles and Rodriguez, in order to enable human input and manual override and adjustment of the process control, accounting for and accommodating variable, use or utilization of the body of water, and undertaking of additional corrective actions as necessary to maintain proper and safe levels of oxygen and other water process variables. 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitation(s) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation includes “means for injecting a gas…into the main water stream” in claim 19 which is interpreted as comprising a venturi nozzle or a functional and structural equivalent of such venturi nozzle as clarified at page 7, lines 34-35 and page 9, line 31-page 10, line 1 of the instant Specification. 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitation “a device for dissolving oxygen in water in the volume of water” in claims 11 and 19 is thus interpreted, as including or encompassing at least a housing or casing with at least one water inlet, at least one gas inlet and at least one water outlet, a pump for sucking water into such housing in a water stream, via a pump outlet to a means for injecting gas into the water stream such as a venturi or functional and structural equivalent, as described in the Specification at page 7, lines 21-35.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient 
Claims 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of independent claims 11 and 19, “water (W) in the volume (V) of water” is vague and indefinite as to whether “water” and “volume of water” overlap or refer to the same or different materials, it is suggested the claim be simplified to recite “device for dissolving oxygen into the volume of water” as supported by the Specification at page 6, line 25-page 7, line 2;
and it is unclear whether the recitation of “controlling the flow rate…wherein the measured…oxygen approaches a pre-defined reference value” links such control to occurrences when the measured concentration approaches a pre-defined reference value, or instead is reciting the controlling as achieving a result of oxygen concentration approaching such value, thus the limitation being ambiguous, it is suggested that the limitation be amended to state “controlling…such that the measured current concentration approaches a pre-defined reference value” as stated or supported by the Specification at page 7, lines 8-9.
In claim 13, “setting a temporal course” is vague and indefinite, it is suggested that the limitation be amended by adding “such that the reference valve can vary in a pre-defined manner during a time span over which oxygen is injected into the volume of 
In each of claims 20, 21 and 22, “the device of claim 19 (or “20” or “21”) is inconsistent with independent claim 19 which is reciting a method employing the device along with several other method steps, thus claims 20-22 are ambiguous as to whether they include all of the method steps of claim 19, and are thus improperly broader-in-part than the claims of claim 19. It is suggested these claims be amended to recite “The method of claim 19 (or 20 or 21).
In claim 22, “the device directs a side water stream…along the measuring surface” is ambiguous as to whether the claim is further limiting structure of the device, or of a method employing the device, “device is configured to direct…” is suggested.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  .  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or 
In each of claims 20, 21 and 22, “the device of claim 19 (or “20” or “21”) is inconsistent with independent claim 19 which is reciting a method employing the device along with several other method steps, thus claims 20-22 are ambiguous as to whether they include all of the method steps of claim 19, and are thus improperly broader-in-part than the claims of claim 19. It is suggested these claims be amended to recite “The method of claim 19 (or 20 or 21) to overcome both the 112 (b) and 112 (d) issues.
In claim 22, “the device directs a side water stream…along the measuring surface” is ambiguous as to whether the claim is further limiting structure of the device, or of a method employing the device, “device is configured to direct…” is suggested  to overcome both the 112 (b) and 112 (d) issues.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk patent 3,983,031 in view of DeBusk PGPUBS Document US 2004/0154990, Rodriguez PGPUBS Document US 2015/0048032 and Stiles et al PGPUBS Document US 2014/0311416 (Stiles). Paragraph Numbers of the Specification of PGPUBS Documents which are relied upon in this and subsequent 103 Rejections are identified by “[ ]” symbols.
For independent claims 11 and 19, Kirk discloses: A method for controlling a concentration of dissolved oxygen in a volume of water, comprising:
“submerging a device for dissolving oxygen in water in the volume of water 16’ (column 4, lines 49-56); 
Introducing and sucking a main water stream 17 into a housing of the device, by impeller pump 17 (“enclosed chamber”, column 4, lines 49-51; column 8, lines 51-54);
injecting oxygen by the device with an adjustable flow rate into the main water stream introduced into the housing (using impeller 18 and pump, see column 4, lines 49-64);
discharging an oxygen enriched main water stream by the device out of the housing into the volume of water (column 5, lines 19-27);
measuring a current concentration of oxygen dissolved in the main water stream sucked into the housing with an oxygen probe 30 adjacent the housing (column 6, lines 4-11);

controlling the flow rate of the injected oxygen, wherein the measured current concentration of dissolved oxygen approaches a pre-defined or predetermined reference value (column 7, lines 25-39 and column 7, line 65-column 8, line 4 and column 8, lines 35-38).
For claim 19, Kirk further discloses the submerged housing having at least one water inlet 17, a gas inlet 33 and at least one water outlet for discharging gas or oxygen enriched water out of the housing, 27 (column 4, line 49-column 5, line 41);  and discloses the enriching oxygen gas being provided from a means for injecting a gas supplied from the gas inlet into the main water stream 16 (column 4, line 49-column 5, line 4); and impeller pump 17 (column 8, lines 49-54). 
Claims 11-15, 18 and 19 differ from Kirk by requiring the oxygen probe being integrated into the housing, rather than merely adjacent. DeBusk teaches a device for remediating or treating a body of water [0010-0014], in which an element to treat a volume of water withdrawn from the main body of water with oxygen or other treatment chemicals and returning such treated water back to the main body of water, is commonly housed with an oxygen sensor or probe [0024-0025 regarding “channels 20, 20’ and meters or other sensing elements]. It would have been obvious to one of ordinary skill in the water treatment art to have modified the Kirk method and device, by replacing or oxygen probe with a probe which is commonly housed with the components for injecting oxygen into the water stream, as taught by DeBusk, in order to more securely and compactly install and maintain the oxygen concentration probe, and obtain 
The claims further differ by requiring wirelessly transmitting of oxygen concentration data to a hand-held device of an operator. 
Stiles teaches measuring or monitoring and controlling flow rates of injected oxygen into aquaculture systems containing wastewater treatment means  [0039-0040] by measuring oxygen levels and a plurality of other process variables and transmitting the measured data to an external computer, which may be equipped with a manual over-ride user interface [0037-0039] which effects control of variable speed pump and other devices including valves for regulating the flow of oxygen and other treatment materials based on the measured oxygen levels and other measured process variables [0048-0055]. 
Rodriguez teaches an apparatus for controlling chemical properties of a body of water are communicated with an external control module, including a hand-held operator interface such as a smart phone or other smart device [0026-0028, 0040-0048, 0056-0062]. 
  It would have been obvious to one of ordinary skill in the art of automated water treatment, to have augmented the Kirk method, by such transmitting the current concentration of dissolved oxygen to a hand-held device of an operator, as taught by Stiles and Rodriguez, in order to enable human input and manual override and adjustment of the process control, accounting for and accommodating variable, use or utilization of the body of water, and undertaking of additional corrective actions as 
For claim 12, Rodriguez further teaches capability of manual adjustment of threshold, or pre-defined reference values of water parameters with the hand-held device, thus setting or altering a temporal course of the values with the hand-held device for claim 13 [0059, 0062].
Rodriguez also teaches or suggests displaying and logging of parameters or values with the hand-held device for claims 14 and 15 [0058].
Kirk further discloses the water being treated as including waste water for claim 18 (column 4, lines 25-26). 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk patent 3,983,031 in view of DeBusk PGPUBS Document US 2004/0154990, Rodriguez PGPUBS Document US 2015/0048032 and Stiles et al PGPUBS Document US 2014/0311416 (Stiles), as applied to claims 11-15, 18 and 19 above, and further in view of Holyoak patent 5,329,719. Claims 16 and 17 also differ regarding details of enclosing and sealing the volume of water being treated with both claims requiring a submerged cage, and claims 16 and 17, additionally, respectively, requiring a tarpaulin arranged below and along a periphery of such cage or a skirt surrounding such cage. Stiles also teaches application of a method for controlling oxygen levels and other water parameters for aquaculture. Holyoak teaches to enclose an aquaculture or floating fish raceway with such cage, skirt and tarp (i.e. “tarpaulin”), (see Abstract; column 2, line 12-column 3, line 4). It would have been further obvious to the skilled artisan to have applied the Kirk method to aquaculture environments generally, as taught by Stiles, as .
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk patent 3,983,031 in view of DeBusk PGPUBS Document US 2004/0154990, Rodriguez PGPUBS Document US 2015/0048032 and Stiles et al PGPUBS Document US 2014/0311416 (Stiles), as applied to claims 11-15, 18 and 19 above, and further in view of Scott et al (Scott) patent 3,839,902. Claims 20-22 further differ regarding details of the oxygen probe being employed, requiring that the probe have an explicit measuring surface for measuring the gas or oxygen, with claim 21 also reciting that the measuring surface being at a tip of the oxygen probe, and claim 22 also reciting that the device directs a side water stream of the water stream which was injected into the housing (“main water stream”) along the measuring surface for measuring the current concentration of the oxygen or gas. Scott teaches such form of oxygen probe 17 and tip, or lower extremity and measuring membrane surface 19 and directing of side water stream for treating a body of waste water along surface 19 and shield surface 21. It would have been further obvious to have utilized such type of oxygen sensor, for the oxygen measuring or device, of DeBusk, as taught by Scott, to ensure accurate oxygen measurements by assuring that the sensing surface is always submerged and utilizes a constant, smooth flow past the sensing surface mitigating the sensor becoming fouled, and thus assuring accurate sensing.  

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
08/12/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778